George Howard, Jr., Judge, concurring. The Workers’ Compensation Commission is endowed with the responsibility to administer and implement the State’s policy in industrial injuries and possesses the expertise to determine what is reasonable and proper in a retraining program. Unless the action of the Commission is arbitrary and not supported by substantial evidence, an appellate court has the duty to affirm the action of the fact finding agency. See: Dissenting opinion in Model Laundry & Dry Cleaning, et al v. Gary D. Simmons, 268 Ark. 770, 596 S.W. 2d 337 (Ark. App. 1980).